October 7, 2015 BY EDGAR Ms. Jaime G. John Accounting Branch Chief U.S. Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C.20549 RE: Ladder Capital Corp Form 10-K for the fiscal year ended December 31, 2014 Response dated August 27, 2015 File No. 1-36299 Dear Ms. John: Ladder Capital Corp, a Delaware corporation (the “Company”), hereby responds to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) set forth in the Staff’s letter dated September 29, 2015 (the “Comment Letter”) in relation to the above-referenced filing. Set forth below in this letter is the Company’s response to the comment raised in the Comment Letter. For the convenience of the Staff, the Company has restated the Staff’s comment in this letter. All references to page numbers correspond to the page numbers in the Company’s above-referenced filing. Note 8. Fair Value of Financial Instruments, page 156 1. We note your response to our previous comment 2. Please tell us how you considered the disclosure requirements within ASC 820-10-50-2(g), particularly given your intention to provide additional quantitative disclosures under ASC 820-10-50-2(bbb). Refer also to ASC 820-10-55-106. Response: Commencing with the Company’s Form 10-Q for the quarter ended September 30, 2015, the Company will include narrative disclosures required by ASC 820-10-50-2(g) regarding the sensitivity of the fair value measurement to changes in unobservable inputs for its Level 3 investments carried at fair value on its combined consolidated balance sheets. U.S. Securities and Exchange Commission Jaime G. John October 7, 2015 Page 2 ***** Please contact the undersigned at 212-715-3170 should you require further information or have any questions. Very truly yours, /s/ Marc Fox Marc Fox Chief Financial Officer Ladder Capital Corp
